Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lino H. Haynes appeals the district court’s order denying his “motion to vacate judgment” pursuant to Fed.R.Civ.P. 60(b), which Haynes attempted to file in his criminal case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Haynes, No. 2:90-cr-00105-HCM-TEM-1 (E.D. Va. filed Nov. 19 & entered Nov. 22, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.